                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DMSION
                                 No. 7:19-CV-219-D


PANFILO GONZALES SANTOS, a/k/a                   )
"Panfilo Gonzalez Santos,"                       )
BENJAMIN GONZALEZ SANJUAN, and                   )
GILBERTO GONZALEZ SANJUAN,                       )
                                                 )
                                 Plaintiffs,     )
                                                 )                  ORDER
                  v.                             )
                                                 )
M.A.C. GRADING CO.,                              )
CHRISTOPHER HALES, and                           )
and MELISSA D. HALES,                            )
                                                 )
                                 Defendants.     )


       On May 8, 2021, the parties filed a Joint Motion for Approval of FLSA Settlement

Agreement ("Joint Motion") [D.E. 45] asking the court to approve the Settlement Agreement,

Receipt and Release of Claims ("Settlement Agreement") [D.E. 45-1] executed by plaintiffs Panfilo

Gonzales Santos, Benjamin Gonzalez Sanjuan, and Gilberto Gonzalez Sanjuan, and defendants

M.A.C. Grading Co., Christopher Hales, and MelissaD. Hales with respect to plaintiffs' claim under

the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 201, et~, asserted in this case. Based on the

information presented, the court finds that the settlement is a fair and reasonable resolution of a

bona fide FLSA dispute, has been obtained without any collusion by the parties or their respective

counsel, and that the relief requested in the Joint Motion and Joint Supporting Memorandum for

Approval of FLSA Settlement Agreement [D.E. 46] is fair, reasonable, and appropriate.

       IT IS THEREFORE ORDERED that the parties' Joint Motion [D.E. 45] is GRANTED, and

the Settlement Agreement between the parties [D.E. 45-1] is APPROVED. The court shall retain
jurisdiction over this action for a period of 60 days after the date that this order is filed to allow for

the parties to enforce the Settlement Agreement. See Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 381 (1994). At the expiration of that 60-day period, absent a motion by one of the

parties to this action, this action shall be DISMISSED WITH PREJUDICE. The motion to certify

class [D.E. 37] is DENIED as moot. To the extent that the parties have not resolved the topic of

attorneys' fees and costs ([D.E. 46-1] 14), the court DIRECTS the parties to engage in a court-

hosted settlement conference with United States Magistrate Judge Gates.

        SO ORDERED. This _.1_ day of July 2021.



                                                             JSC.DEVERID
                                                             United States District Judge




                                                    2
